   Case:14-08648-BKT13 Doc#:23 Filed:09/06/19 Entered:09/06/19 10:40:07                     Desc: Main
                              Document Page 1 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF PUERTO RICO

  IN RE:

     ALBERTO TORRES DE JESUS                              CASE NO. 14-08648-BKT


     XXX-XX-8897                                          CHAPTER 13


     DEBTOR (S)


                   TRUSTEE’S ENTRY OF ORDER TO STOP DISBURSEMENTS
             TO CLAIM FILED BY SANTANDER FINANCIAL D/B/A ISLAND FINANCE
                                  Claim Number 02-1

   TO THE HONORABLE COURT:

     NOW   COMES    José     R.   Carrión,    Chapter    13   Trustee,    and       very    respectfully

alleges and prays:

     1. A repayment plan in this case was confirmed and according to its terms,

11 U.S.C. 1326 and Rule 3021 of the Federal Rules of Bankruptcy Procedure, the

Trustee    made    disbursements       to    SANTANDER    FINANCIAL      D/B/A       ISLAND     FINANCE,

Creditor   has    returned    trustee’s      disbursements     which     as    of    this    date   total

$42.17 and it is possible that other disbursements previously made to this

creditor will be also returned.

     2. Said      creditor    has    informed,   the     reason   for    the    returned       of   funds

occurred since they transfer/sold the account to creditor Ophrys, LLC. As of

this date, said creditor has not file a Notice of appearance and/or a transfer

of such claim in order to be entitled to distribution.

     3. In the light of the above, the Trustee understands such funds should be

distributed to other allowed creditors; unless Ophrys, LLC files a notice of

  appearance and or transfer of claim within the next 21 days.

     WHEREFORE for the reasons described above the Trustee requests from this

Honorable Court that this motion be granted authorizing the Trustee to:

     (1.) Stop any further disbursement under the terms of the confirmed plan
   Case:14-08648-BKT13 Doc#:23 Filed:09/06/19 Entered:09/06/19 10:40:07                 Desc: Main
                              Document Page 2 of 2
to SANTANDER FINANCIAL D/B/A ISLAND FINANCE.

     (2.) Distribute disbursements returned by SANTANDER FINANCIAL D/B/A ISLAND

FINANCE to other allowed creditors according to the plan terms.

     21 days objection language: Within fourteen (21) days after service as

evidenced by the certification, and an additional three (3) days pursuant to

Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom

this paper has been served, or any other party to the action who objects to the

relief sought herein, shall serve and file an objection or other                       appropriate

response to this paper with the clerk’s office of the United                   States     Bankruptcy

Court for the District of Puerto Rico. If no objection or                    other     response       is

filed within the time allowed herein, the paper will be deemed unopposed and

may be granted unless: (i) the requested relief is forbidden by law; (ii) the

requested   relief     is   against    public   policy;    or   (iii)   in    the    opinion   of    the

court, the interest of justice requires otherwise.

     CERTIFICATE OF SERVICE: The Chapter 13 Trustee herewith certifies that a

copy of this motion has been served on the same date it is filed to: the

DEBTOR(s) by first class mail to the address of record and to her/his/their

attorney    (ROBERTO    FIGUEROA      CARRASQUILLO*)      and   CREDITORS     SANTANDER    FINANCIAL

D/B/A ISLAND FINANCE PO BOX 195369, SAN JUAN PR 00919-5369 and Ophrys, LLC, PO

Box 3978 Seattle, WA 98124, by first class mail, to their respective address of

record.

     In San Juan, Puerto Rico on Monday, September 2, 2019.

                                                  /s/ Jose R. Carrion

                                                  JOSE R. CARRION CHAPTER 13 TRUSTEE
                                                  PO Box 9023884 San Juan, PR 00902-3884
                                                  Tel (787)977-3535
